Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/2022 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-11, 15, 18, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner is not sure how the wearable electronic device detects that it is being worn because the instant specification [0019] does not provide details regarding this detection. The Examiner has considered that tapping or proximity may be used to trigger data exchanges, however it is also not clear how tapping is detected either (by sensor?). Given recent remarks dated 8/4/2022 this wearing detection has still not been explained understandably because the specification is now lacking a description. The Examiner will have to consider that a device such as a wristband or wearable computer as described is always assumed to be worn and so this feature is inherent for purposes of comparison to the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-11, 15, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rowe (US 2014/0192622 A1), and further in view of Mayrhofer (Technical Report, 2006) and Forcier (US 2003/0189488 A1).
Regarding claims 1, 12, and 15, Rowe teaches a distance measurement system, comprising: 
a transmitter and a receiver (alternatively: microphone) [fig. 1 shows #101 transmitter(s) and #104 receivers],
wherein the transmitter and the receiver are clock-synchronized to each other [fig. 1 shows #100 time synchronization source; 0029 time synchronization by radio signals; 0030 Processor 201 may be connected to network 105 (FIG. 1) by network interface 203, over which processor 201 may synchronize to the time synchronization source 100 (FIG. 1) and/or communicate with other transmitters 102, 103 or the servers 106 (FIG. 1).; 0033 clock signal GPS receiver];
wherein the transmitter is configured to emit an ultrasonic signal at one or more predefined transmit times [0059 TDMA can be used to schedule data transmissions in a collision-free manner by spacing them out in time.], the one or more predefined transmit times being known to the transmitter and the receiver at an initial time of emitting the ultrasonic signal [0029 101-103 along with one or more mobile receiver devices 104. The transmitters 101-103 are capable of emitting ultrasound in the frequencies between 19-24 KHZ or above.];
wherein the receiver is configured to receive the ultrasonic signal and to calculate a distance between the transmitter and the receiver [0072 Processor 1310 determines these distances by measuring the propagation delay of an ultrasonic ranging signal sent to other transmitter( s) 1202] based on the received ultrasonic signal and the known one or more predefined transmit times [0029 each message will arrive at the receiver at a slightly different time due to the propagation delay of sound travelling different distances through the air. As illustrated in FIG. 1, each receiver is able to determine the relative timing (and ID) of each transmitted signal where signals 108-110 have arrival times corresponding to 113-115 at the receiver. The ultrasound signals 108-110 may be broadcast periodically, triggered by a time synchronization source 100, triggered by an internal clock source 202 (FIG. 2A) and/or triggered by a different internal or external trigger.].
(claim 15: further comprising clock synchronization circuitry configured to synchronize a clock of the receiver device to a clock of the transmitter device [0033 The processor 306 may keep a notion of time according to the clock 307, the network interface 308 or according to the external clock input 310, which may be driven by hardware supplying a clock signal such a GPS receiver. The processor 306 may communicate with the transmitters 101-103 (FIG. 1) over the network interface 308 in order to synchronize them in time.])
Rowe does not explicitly teach … and yet Mayrhofer teaches wherein the transmitter and the receiver are configured to share a symmetric cryptographic key [pg. 4, sec. 4.1 key agreement In the first phase, we let A and B establish a shared key using an unauthenticated key agreement protocol, such as Diffie-Hellman (DH) [3].] prior to emitting the ultrasonic signal [fig. 2 shows phase 1 having first key agreement with wireless network, followed by phase 2 peer authentication with combined radio/ultrasound verification],
wherein the transmitter is configured to encode a first number of bits based on a current transmit time and the shared symmetric cryptographic key and to modulate the ultrasonic signal based on the encoded bits [sec. 4.3 protocol specification, in particular step 2(b) transmits RF packet Ma and ultrasonic pulse with message USPa in multiple rounds], and
wherein the receiver is configured to calculate a second number of bits based on the known predefined transmit time of the received ultrasonic signal and the shared symmetric cryptographic key [sec. 4.3, step 2(b) indicates that received ultrasonic message allows distance measurement to be derived and allows decoding messages using distance offsets in step(c)], and
compare the calculated second number of bits to the encoded first number of bits of the received ultrasonic signal [step (c) compares bits of the nonce (random number) for equal or unequal number of bits transmitted via US and then via RF; pgs. 4-5 bridging The devices engage in a protocol designed to establish that (i) they have the same key, and (ii) they are A and B as mutually verifiable by spatial reference. The devices approach this by generating a nonce (a random number used only once) and by transmitting the nonce encrypted over the RF channel. They also transmit the plain nonce over the US channel in a series of smaller parts that are coded as distance added to the actual distance between devices. When the devices receive these transmissions, they decrypt the RF message, verify that the content matches the nonce received via US, and thus establish whether their keys match.].
It would have been obvious to replace the time of flight distance measurement as taught by Rowe, with the shared key which is encoded with time of flight ultrasonic pulse information so that the distance between communicating ultrasonic devices may be used to verify that a sender/receiver is legitimate based on expected location/proximity (Mayrhofer) [pg. 8-9 explains that man in the middle attack would literally require placing attacker device physically in between transmitter and receiver and thus protocol guards against eavesdropper].
Rowe does not explicitly teach … and yet Forcier teaches wherein the receiver is a wearable electronic device, and wherein the transmitter is configured to, responsive to detection of the wearable device being worn [0077 wristwatch can include an additional cutoff system that senses environmental changes, such as, but not limited to, changes in temperature, heart rate of the wearer, and the like, which are indicative of a watch having been removed from its wearer. … security related functions … disabled … unless the next person to put on the watch knows the appropriate personal identification code], emit the ultrasonic signal at the one or more predefined transmit times responsive to the detection that the wearable electronic device is being worn [0036 transceiver embedded within a wearable security watch, PDA…wireless ultrasonic and/or radio-frequency based function…proximity and sensation monitoring…by periodically polling and receiving information…from some or all tags within the transmitting distance of the device].
It would have been obvious to combine the time of flight distance measurement as taught by Rowe, with the security feature including wear monitoring as taught by Forcier so that if a wearable watch is removed from an intended user it may cease ultrasonic transmission to nearby devices until a personal code is reentered (Forcier) [0077].
Regarding claim 2, Rowe also teaches the distance measurement system of claim 1, wherein the transmitter device is configured to emit the ultrasonic signal in a frequency range between 16-20 kHz [0029 101-103 along with one or more mobile receiver devices 104. The transmitters 101-103 are capable of emitting ultrasound in the frequencies between 19-24 KHZ or above.].
Regarding claim 3, Rowe also teaches the distance measurement system of claim 1, wherein the transmitter device is configured to emit the ultrasonic signal as a chirp signal [0039 Each individual symbol in the present method is composed of a waveform that is monotonically increasing (up-chirp) (FIG. 6 600, 602) or decreasing (down-chirp) (FIG. 6601,603) in frequency as a function of time, known as a chirp. Furthermore different symbols may occupy different ranges of the ultrasound spectrum, have different time durations and be of varying amplitudes.].
Regarding claim 4, Rowe also teaches the distance measurement system of claim 1, wherein the transmitter device and/or the receiver device is configured to periodically synchronize to a common clock reference [0037 The time synchronization source 506 can then periodically send out messages over the network stack 508to other devices in the system in order to synchronize them to its clock.].
Regarding claim 5, Rowe also teaches the distance measurement system of claim 1, wherein the transmitter device and/or the receiver device are configured to synchronize to a common clock reference of a wireless network [0029 The time synchronization source 100 may achieve synchronization between the speakers implicitly using wires or explicitly through a supporting mechanism like radio signals.].
Regarding claim 6, Rowe also teaches the distance measurement system of claim 1, wherein the transmitter device and/or the receiver device are configured to synchronize to a common clock reference of a global positioning system [0033 keep a notion of time according to the clock 307, the network interface 308 or according to the external clock input 310, which may be driven by hardware supplying a clock signal such a GPS receiver.].
Regarding claim 10, Rowe also teaches the distance measurement system of claim 1, wherein the receiver device is configured to estimate the distance based on a reception time of the received ultrasonic signal and the one or more predefined transmit times [0029].
Regarding claim 11, Rowe as modified by Mayrhofer teaches the distance measurement system of claim 1, wherein the transmitter device and/or the receiver device are configured to detect that the transmitter and the receiver are within a predetermined distance  to each other in a case where the estimated distance is below a predefined threshold [pg. 38 In a scenario with multiple coordinating legitimate nodes, the verifier V uses time-of-flight (ToF) measurement techniques to compute the range between each pair of neighboring nodes. It then runs a series of tests to categorize each neighbor as one of the following].
Regarding claim 18, Rowe as modified by Mayrhofer teaches the distance measurement system of claim 1, wherein in a case where the first number of bits matches the second number of bits, the receiver authenticates the emitted ultrasonic signal [step (c) compares bits of the nonce (random number) for equal or unequal number of bits transmitted via US and then via RF; pgs. 4-5 bridging].
Regarding claim 22, Rowe as modified by Mayrhofer teaches the method of claim 15, further comprising authenticating, by the receiver, the emitted ultrasonic signal responsive to the first number of bits matching the second number of bits [step (c) compares bits of the nonce (random number) for equal or unequal number of bits transmitted via US and then via RF; pgs. 4-5 bridging].

Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In other words, the rejection under 35 U.S.C. 112(a) is being maintained and Forcier (US 2003/0189488 A1) has now been added to address amended limitations in the rejection under 35 U.S.C. 103 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645